Title: To James Madison from Jonathan Dayton, 21 March 1812
From: Dayton, Jonathan
To: Madison, James


Sir,Elizabeth town N. J. March 21 1812
I received yesterday by mail, a letter without signature, which, from it’s general & particular character, it’s tenour, & it’s allusions, must be presumed to have come from the President of the United States. The letters therein alluded to, & stated to have been addressed to the Secretary of State, & to the President successively in 1808 & 1809 were never sent by me. It would seem however, that they have been imputed to me in consequence of the apparent similitude of hands. These sir, are not the only instances in which my handwriting has been imitated for the worst of purposes by ill-designing men, or mistaken by the best intentioned. I possess no knowledge of the facts therein suggested viz. “a projected severance of the Union, which was to be undertaken in case of a rupture with G. B. under the management of men of high standing &c.” nor do I know of any association of men for such an object, nor the name of even a single individual of this description, excepting such only as the public prints disclose to us.
I should regard this anonymous communication, as of sufficient importance to take me, even in this most unpleasant season to Washington, in order to see & examine those letters, & thence to discover some clue which might lead to the discovery of their real source, & the detection of their fabricator, if it were not for a most distressing complaint, the Hemorrhoids, attended with external tumours, which utterly disqualify me from undertaking any journey. For more than 12 months past, I have been prevented by this sorely afflictive ailment, from going more than fifteen miles from home, & then only by water twice to N. York.
I trust sir, that the assurance given above, which I here repeat, of my utter ignorance of any such “domestic plotters,” as are referred to, or indeed of any other plotters of any description, agt. the integrity of our Union, or of any machinations with a view to it’s severance or injury, will be fully sufficient & satisfactory, but if an asseveration to this effect under greater solemnity, should be desired, you have only sir, to make it known to me by a single line, & my deposition taken before the Mayor of this place shall be transmitted immediately.

It remains for me only to desire on my part, as an act of strict justice, that if you have communicated to any one, the two letters above referred to, with your own suspicions as to their source, you would communicate to the same person, the contents of this letter, & of the anonymous address which has occasioned it. I have the honour to be sir with the highest respect Your most obedt. hum. servt.
Jona: Dayton
